DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/28/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abe et al. (US Patent No. 6,073,938).
Regarding claims 1 and 10, the Abe et al. (hereinafter Abe) reference discloses a sealing device (e.g. 6,7,8,or 40) comprising: 
a base body (2,3,or CH) defining a receiving chamber (e.g. Figs. 1,19), the receiving chamber defining an opening (e.g. Figs. 1,19); and 
a sealing door (6,7,8, or 40) covering the base body;
a protrusion (23 and equivalents) disposed on the sealing door and located between the sealing door and the base body (Fig. 8), wherein the protrusion corresponds to a position of the opening and a size of the opening (Fig. 8) and is adapted to cover an entirety of the opening and to seal the opening (Fig. 8), the protrusion is corrosion resistant (Figs. 1-23); and
a seal ring (22 and equivalents) sleeved on the protrusion (Fig. 8) and configured to seal the base body and the sealing door (Fig. 8); 
Regarding claims 2 and 11, the Abe reference discloses material of the protrusion is one or more selected from the group consisting of hard alloy and polymer material (Col. 5, Line 65-Col. 6, Line 11).
Regarding claims 3 and 12, the Abe reference discloses the hard alloy (Col. 5, Line 65-Col. 6, Line 11). MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 3 is anticipated by Abe. The process by which the alloy is made is not a patentable distinction.
Regarding claims 4 and 13, the Abe reference discloses the seal ring is elastic (Col. 5, Line 65-Col. 6, Line 11).
Regarding claims 5 and 14, the Abe reference discloses material of the seal ring is one or more selected from the group consisting of polyurethane PU elastomer and epoxy resin AB gel (Col. 5, Line 65-Col. 6, Line 11).
Regarding claims 6 and 15, the Abe reference discloses the base body comprises a first surface on which the opening is defined (Figs. 1,19), the first surface comprises an inner edge enclosing the opening and an outer edge surrounding the inner edge (Figs. 1,19), a size of the protrusion is greater than a size of an area surrounded by the inner edge and is less than a size of an area surrounded by the outer edge (Figs. 1,19), a thickness of the seal ring is the same as a thickness of the protrusion (Figs. 2b,9,19).
Regarding claims 7 and 16, the Abe reference discloses the base body comprises a first surface on which the opening is defined (Figs. 1,19), the first surface comprises an inner edge enclosing the opening and an outer edge surrounding the inner edge (Figs. 1,19), a size of at least a part of the protrusion adjacent to the opening is less than a size of an area surrounded by the inner edge (Figs. 1,19).
Regarding claims 8 and 17, the Abe reference discloses a thickness of the seal ring is less than a thickness of the protrusion (Figs. 3b,8-16,18).
Regarding claims 9 and 18, the Abe reference discloses the sealing door comprises a second surface (e.g. surface of 20 closest to 2 in Fig. 8 and equivalents) adjacent to the opening, the protrusion and the seal ring are disposed on the second surface (Fig. 8), the sealing door defines a hole on the second surface to expose a portion of the seal ring (e.g. Figs. 2a,4,5,6,7).

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the receiving chamber, the argument is not persuasive because all of the grooves of elements 2,3 and equivalents and the chamfer of CH are being considered as a “receiving chamber”. It is clear from at least Fig. 5 that element 23 would “cover” the receiver chamber, similarly to the applicant’s Figs. 
With regards to the applicant’s argument of the sealing portion not covering the entirety of the oil groove, the argument is not persuasive because Fig. 5 clearly shows this embodiment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675